After Remand from the Alabama Supreme Court

PITTMAN, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. See Ex parte O.S., 205 So.3d 1233 (Ala.2014). On remand to this court, and in compliance with the supreme court’s opinion, we hereby reverse the judgment of the Walker Circuit Court and remand the cause for the entry of a judgment dismissing E.S.’s action against O.S, and J.A.S. for lack of subject-matter jurisdiction,
*1245REVERSED AND REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and THOMAS, • MOORE, and DONALDSON, JJ., concur.